*734DISSENTING OPINION OP
MR. JUSTICE WOLF.
The most essential element of a judgment is tlie power to execute it. Therefore, although I have taken part in decisions which hold that the execution of a judgment is suspended when an appeal has been taken, I have always had serious doubts whether the provisions of the Code of Civil Procedure which suspend a judgment without a bond or security were due process of law. Having harbored these doubts, even when an appeal is taken, I can not he convinced that a successful litigant must wait to execute a judgment until the time for appealing has elapsed. The law in this case, although it expressly says an execution may be taken after the time for appealing has expired, does not in terms prohibit an execution when no such appeal has been taken. Execution after judgment should always he availing until the losing party effectively puts it beyond the power of the victor to so execute. My idea is that a successful party may always execute subject to whatever consequences that follow if after the execution the losing party appeals. This is why the writ of Audita Querela exists. See 6 O. J. 850 et seq.